Citation Nr: 1807540	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for generalized anxiety disorder.


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2008 to June 2012. .

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the issues on appeal.  

Back Condition

Remand is necessary to afford the Veteran a VA examination for her back.  The Veteran has not previously undergone a VA examination for her back, and the Board determines that an examination is now warranted per McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The record reflects a current diagnosis for a back condition; a November 2016 MRI of the cervical spine indicates an impression of "reversal of the normal lordosis."  The Veteran has indicated that her back pain started in service as a result of the gear she had to wear and is the cause of her current back pain.  However, the record is insufficient to decide the claim as there is no evidence of a nexus.  As such, the Board determines that the low bar of McClendon v. Nicholson has been met, and the duty to assist has been triggered. 

Anxiety Disorder

The Veteran contends that her anxiety disorder began in service.  In September 2012, the Veteran underwent a VA mental health evaluation.  The VA examiner provided a diagnosis of generalized anxiety disorder.  The examination report reflects the Veteran's reports of working with a first line supervisor in service who looked down on her and treated her poorly.  The Veteran indicated that her anxiety issues began at that time due to her interactions with him and that she began to see a psychiatrist and psychologist in 2009 because of this experience.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  However, the examiner did not provide an opinion as to whether the Veteran's current psychiatric disorder is related to her active service.  Remand is necessary for such an opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any VA or private facilities where she has been treated for her back and her anxiety disorder.  Obtain any identified VA records that have not already been obtained. For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records. 

2. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of her back condition. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Any opinions provided must be accompanied by a rationale.  

As to the Veteran's back condition, after examining the Veteran, the examiner is asked to clearly identify any back disabilities present.  For each diagnosed back disorder, the examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's active service.

3. Return the claims file, to include a copy of this remand, to the September 2012 VA examiner who conducted the mental health evaluation.  If the examiner who drafted the September 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

A complete rationale is required for every opinion provided.

The examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's generalized anxiety disorder is related to her active service.  

4. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




